Citation Nr: 1019113	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1968 to May 
1970.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for hepatitis C.

In July 2007, the Board issued a decision denying the 
Veteran's claim for service connection for hepatitis C.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC). 

In a September 2009 memorandum decision, the Court vacated 
the July 2007 Board decision and remanded the case to the 
Board for further readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Additionally, a remand is required in order to afford the 
Veteran a VA examination to determine the nature and etiology 
of his current hepatitis C.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disorder, or persistent or recurrent symptoms of disorder; 
and (2) indicates that the disorder or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but, (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

Initially, the Board notes that the record shows that the 
Veteran has a current diagnosis of hepatitis C.  

In regards to an in-service incurrence, the Veteran's service 
treatment records (STRs) are devoid of complaints or 
diagnoses of hepatitis C or any liver abnormality.  The 
Veteran alleges he contracted hepatitis C during an in-
service surgery for an abscess.  He alleges unsanitary 
conditions exposed him to tainted body fluids.  The Veteran's 
STRs show that in November 1969 he had surgery for an abscess 
(cystectomy, left anterior thigh).  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disorder or symptoms of disorder subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of 
lay observation").  However, the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, an examination is needed to determine whether his 
current hepatitis C may be related to his military service - 
particularly his November 1969 surgery and any associated 
unsanitary conditions.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current hepatitis C.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
STRs, and offer comments and opinions 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's currently 
diagnosed hepatitis C had its onset during 
service or is in any other way causally 
related to his active service, including 
to his November 1969 in-service surgery 
and any associated unsanitary conditions 
as noted by the Veteran.  For the purpose 
of this opinion, the examiner should find 
credible the Veteran's assertion regarding 
the unsanitary conditions he was exposed 
to pertaining to his abscess surgery in 
service.

All opinions should be supported by a 
clear rationale.  A discussion of all 
pertinent medical principles, as well as 
the facts (Veteran's contentions, medical 
history, etc.), should be included in the 
written report.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

2.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

3.  Then readjudicate the Veteran's claim 
in light of the additional evidence.  If 
the claim is not granted to his 
satisfaction, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



